Citation Nr: 0529489	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  04-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for irritable bowel 
syndrome (IBS).

2.	Entitlement to service connection for IBS, including due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to July 
1991, which included a period of service in the Southwest 
Asia theater of operations during the Persian Gulf War.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the veteran's claim for service 
connection for IBS, including due to an undiagnosed illness 
related to his Gulf War service.  He filed a timely appeal.  

In July 2005, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
A transcript of the proceeding is of record.  

The Board notes that in a prior April 1995 rating decision, 
the RO denied service connection for a gastrointestinal 
condition; the veteran did not then claim to have had an 
undiagnosed illness.  The veteran initiated an appeal of the 
decision, and a December 1995 decision by a local hearing 
officer continued the denial of service connection for a 
gastrointestinal condition, probable IBS.  In a May 1996 
statement, the veteran withdrew his appeal, and as a result 
the December 1995 decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104(a) (2004).   

Since there is finality to the December 1995 decision, the 
Board must determine whether new and material evidence has 
been received since this decision before considering the 
claim for service connection for IBS, because this 
preliminary determination affects the Board's legal 
jurisdiction to adjudicate the underlying claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
As explained in more detail below, the Board is reopening the 
claim for service connection for IBS based on new and 
material evidence, and remanding the underlying matter of 
service connection to the RO for de novo consideration.  The 
Board has characterized the claim remaining for service 
connection for IBS on the merits in light of the additional 
theory of entitlement raised by the veteran regarding an 
undiagnosed illness.


FINDINGS OF FACT

1.	In a December 1995 rating decision by a local hearing 
officer, the RO denied service connection for a 
gastrointestinal condition, probable IBS, and the veteran 
shortly thereafter withdrew an appeal then pending with 
regard to this issue.

2.	Some of the additional evidence received since that 
December 1995 denial, however, was not previously of record 
and relates to an unestablished fact necessary to 
substantiate this claim.


CONCLUSIONS OF LAW

1.	The RO's December 1995 decision denying the claim for 
service connection for a gastrointestinal condition, probable 
IBS, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.204 (2004).     

2.	The evidence received since the December 1995 decision is 
new and material and, therefore, sufficient to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, then codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186- 
87 (2002).

As will be explained in the remand portion of this decision, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of the 
claim.  But first, the Board must address whether there is 
sufficient evidence for the veteran to reopen his claim.  The 
Board finds that there is sufficient evidence, and that there 
is no possibility of prejudicing him by issuing a decision 
reopening his claim, because it reserves determining whether 
there has been compliance with the VCAA and implementing 
regulations until the additional development is completed.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Reopening the Claim for Service Connection for IBS

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Here, the veteran's claim for service connection for IBS, 
other than due to undiagnosed illness related to Gulf War 
service, was initially denied by the RO in April 1995.  The 
veteran filed a timely appeal of this decision.  Thereafter, 
he testified during a September 1995 hearing before a local 
hearing officer at the RO. A December 1995 rating decision by 
the hearing officer continued the denial of service 
connection for a gastrointestinal condition, including 
probable irritable bowel syndrome.  The basis for the denial 
was that the weight of the evidence was insufficient to 
establish that any current gastrointestinal disorder was 
incurred in or aggravated by military service, in particular 
as there were relatively few instances of abdominal problems 
noted in the veteran's service medical records (SMRs).  In 
his statement received at the RO in May 1996, the veteran 
withdrew the appeal then pending for service connection for a 
gastrointestinal condition.  Thus, the RO's December 1995 
decision became final and binding on him based on the 
evidence of record.  See U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.200, 20.204 (2004).  Furthermore, 
this, in turn, means there must be new and material evidence 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108 (West 2002), 38 
C.F.R. § 3.156 (2004); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's December 1995 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court 
articulated a three-step analysis for adjudicating claims 
based on new and material evidence:  First, VA must 
determine whether new and material evidence has been 
submitted, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim is well grounded pursuant to 38 
U.S.C. § 5107(a); and third, if the claim is well grounded, 
VA may proceed to evaluate the merits of the claim after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 
(1999) (en banc.).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claim and, if so, the Board 
then may proceed directly to adjudicate the claim on the 
full merits if VA has fully complied with all notification 
and assistance to the veteran that is mandated by the VCAA 
so that he is not prejudiced.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).

The amendments to 38 C.F.R. § 3.156 (2004), in particular, 
resulting from the VCAA, only apply to applications to reopen 
that were received on or after August 29, 2001.  Here, the 
veteran's petition to reopen his claim was received in 
February 2002, after that cutoff date.  Therefore, the 
amended version of 38 C.F.R. §3.156(a) (2004), providing a 
new definition of new and material evidence, applies to his 
current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2004), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

As previously mentioned, in December 1995 the RO denied 
service connection for a gastrointestinal disorder, because 
of the absence of competent evidence that established a 
medical nexus between a current claimed gastrointestinal 
disorder, to include IBS, and any incident of the veteran's 
military service.  The additional evidence received since 
that decision consists of VA outpatient (OPT) records, the 
report of a May 1998 VA orthopedic examination, an April 2003 
letter from Dr. R. Hardin, records from various private 
treatment providers, and letters from medical providers who 
treated the veteran during service.  Also added to the record 
are lay statements submitted by the veteran and other 
individuals who served with him, and a transcript of his 
testimony during a July 2005 Travel Board hearing.

Specifically, the April 2003 letter from Dr. R. Hardin notes 
a current diagnosis of IBS, which the veteran reported dated 
back to his Gulf War experience.  The physician further 
indicated that he was aware that the veteran was applying for 
disability benefits on the basis of his in-service 
experiences and apparent Gulf War syndrome.  He then 
expressed the opinion that while he was not familiar with the 
details of Gulf War syndrome, it was his belief that the 
veteran had IBS and that by his history it started during the 
time of his Gulf War service.  

The opinion offered by the above physician provides competent 
medical evidence of an etiological relationship between 
current irritable bowel syndrome, and military service.  Such 
evidence was not of record at the time of the December 1995 
prior decision.  Moreover, while there is no clear indication 
as to the basis for this physician's opinion regarding the 
etiology of IBS, other than his consideration of the 
veteran's reported medical history, the Board emphasizes that 
for the limited purpose of determining whether the claim 
should be reopened, weighing the probative value of the 
evidence at issue is not permitted.  See Wilkinson v. Brown,  
8 Vet. App. 263, 270-71 (1995).  

Therefore, the Board finds that the April 2003 physician's 
letter is both new and material and sufficient to reopen the 
claim.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 
(1998).




ORDER

The petition to reopen the claim for service connection for 
IBS is granted, subject to the Board's further development of 
the evidence concerning this claim in the remand that 
follows.


REMAND

The Board has reviewed the pertinent evidence of record from 
both during and since the veteran's active military service, 
and finds that a VA medical examination is warranted in order 
to obtain more definitive findings regarding the likely 
etiology of his diagnosed irritable bowel syndrome.  In this 
respect, the veteran's SMRs include a February 1989 
physician's report that notes an assessment of stomach cramps 
and diarrhea, which was attributed to a viral syndrome.  An 
August 1989 report from another physician reflects that he 
was experiencing abdominal pain and other symptoms that 
included nausea, vomiting, and slight diarrhea.  Another 
record dated that same month notes an assessment of 
gastroenteritis.  

The veteran has alleged that his most pronounced episode of 
gastrointestinal problems in service was during his 
deployment to the Persian Gulf, and that he became very sick 
and experienced severe stomach cramps, nausea and diarrhea.  
He has also submitted numerous statements from military 
medical providers, including a July 2002 statement from a 
former physician's assistant that he treated the veteran for 
an unexplained medical condition involving confusion, 
dizziness and complaints of stomach cramps and diarrhea.  A 
November 2002 letter from a military physician also recounts 
that the veteran had abdominal problems which appeared to be 
a one-time episode.  A July 2001 statement from an individual 
who served with the veteran, likewise provides competent 
evidence of his observations from when the veteran apparently 
experienced a bout of disorientation, abdominal discomfort 
and other symptoms while stationed at a base camp in the 
desert.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).     

As indicated above, in his April 2003 letter Dr. R. Hardin 
expressed the viewpoint that the veteran suffered from IBS, 
and that this gastrointestinal disorder by his history began 
during the period of his Gulf War service.  Additional recent 
treatment records substantiate a diagnosis of IBS, although 
they do not address the etiology of this condition.  

One of the provisions of the VCAA, 38 U.S.C.A. § 
5103A(d)(1)(a) (West 2002), states that VA's duty to assist a 
claimant includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  See 
also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  In this instance, there are notations in 
the SMRs as well as statements from military medical 
personnel and others, regarding gastrointestinal 
symptomatology in service that may be associated with the 
veteran's current diagnosed IBS.  Also, an April 2003 private 
physician has opined that the veteran's IBS based upon his 
history appears to have originated in service, although he 
did not clearly indicate the evidentiary basis for his 
conclusion, other than the veteran's assertions.  Hence, a VA 
examination is needed in order to more definitively address 
whether the veteran's IBS is medically related to his 
service, taking into consideration those records of 
gastrointestinal symptoms therein.    

The Board further notes that a December 1995 letter from the 
Social Security Administration (SSA) reflects that the 
veteran had been awarded disability benefits from that 
agency, but does not indicate the specific disabling 
condition/s upon which his award was based.  The claims file 
also does not include any of the medical records upon which 
the SSA based its decision to award benefits.  However, the 
RO has not yet made any attempt to obtain the pertinent 
records from the SSA.  Therefore, these records must be 
obtained and associated with the other evidence in the claims 
file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The veteran also indicated during the July 2005 Board hearing 
that he has continued to undergo treatment for his claimed 
IBS at the Little Rock VA Medical Center (VAMC).  The most 
recent treatment records from this facility that have been 
associated with the claims file are dated in March 1998.  
Consequently, on remand the RO should obtain copies of all 
additional pertinent treatment records from the above medical 
facility.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Moreover, as previously noted, the veteran has claimed as an 
additional basis for entitlement to service connection for 
IBS, that this condition is a manifestation of an undiagnosed 
illness related to his Gulf War service.  Hence, in 
adjudicating the matter on appeal on remand, the RO should 
document its consideration of the provisions of 38 C.F.R. § 
3.317 governing claims for disabilities due to undiagnosed 
illness. 

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following development and consideration:
	
1.	Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing 
regulations, especially 38 C.F.R. § 
3.159(b) and (c)(2) (2004), are fully 
complied with and satisfied.

* This should include requesting the 
veteran to provide any relevant evidence 
in his possession pertaining to the claim 
at issue that is not currently on file.

2.	Obtain all documents pertaining to an 
award of benefits from the SSA, and 
associate these documents with the claims 
folder.  The SSA records should include 
copies of the agency's notice to the 
veteran of his award of disability 
benefits, as well as the medical records 
upon which the SSA based its decision.  

3.	Obtain from the Little Rock VAMC all 
outpatient records pertaining to the 
veteran's treatment for claimed IBS dated 
since March 1998, and associate this 
evidence with the claims folder.

4.	Schedule the veteran for an 
appropriate VA medical examination to 
determine whether he currently has IBS.  
If he does, the examiner is asked to then 
express an opinion as to whether IBS is 
at least as likely as not (i.e., 50 
percent or greater probability) related 
to the veteran's active military service, 
to particularly include a claimed episode 
of abdominal symptoms that occurred 
during his deployment in the Persian 
Gulf.  

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.

It is absolutely imperative that the VA 
examiner, whoever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history. This 
includes a complete copy of this remand.  
The examiner must note that he or she has 
reviewed the claims file.

5.	Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  38 C.F.R. § 
4.2 (2004); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then readjudicate the veteran's claim 
for service connection for IBS, including 
as due to an undiagnosed illness.  This 
includes consideration of the provisions 
of 38 C.F.R. § 3.317 governing claims for 
compensation for disabilities due to 
undiagnosed illness.  If the claim is not 
granted to his satisfaction, prepare a 
supplemental SOC (SSOC) and send it to him 
and his representative.  Give them time to 
respond before returning the case to the 
Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 Department of Veterans Affairs


